Citation Nr: 9915482	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-50 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel











INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in December 1995.  The RO denied the 
veteran's claim of entitlement to non-service-connected 
pension.  The denial of entitlement was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Information on file shows the veteran was born in May 1961, 
has two years of college, and is on light duty with the 
United States Postal service as a mail handler.


The most recent rating decision on file shows his 
disabilities for pension purposes have been reported as a 
right below the knee amputation with prosthesis, rated as 40 
percent disabling; lumbosacral strain, rated as 20 percent 
disabling; hypertension, degenerative joint disease of the 
left shoulder, adjustment reaction with mixed emotions, each 
rated as 10 percent disabling, and tension headaches, rated 
noncompensable for a combined schedular evaluation of 70 
percent for pension purposes.

VA medical examinations of record show that in addition to 
the above rated disabilities, the veteran has been found to 
have right hip arthralgia, urinary frequency, constipation 
secondary to pain medication, a breathing problem associated 
with shortness of breath secondary to anxiety episodes, well 
healed scars and lacerations over the dorsal aspect of both 
hands, old well healed surgical scars over the right proximal 
thigh and stump, bilateral leg pain, and mild obesity.  The 
RO has not considered the foregoing disorders in its 
evaluation of the claimant's disabilities for pension 
purposes.

Moreover, the evidentiary record is unclear as to the nature 
and extent of the veteran's employment with the United States 
Postal Service.  The veteran has reported receipt of $850 
dollars every two weeks for light duty as a mail handler.  It 
is unclear as to whether the above sum represents before or 
after deductions, and the number of hours per week upon which 
such salary is based.

For the foregoing reasons, the Board is of the opinion that 
prior to issuance of decision in the veteran's appeal, the 
case should be remanded to the RO for further development as 
follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional evidence 
referable to disabilities.  



After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure any outstanding VA treatment 
reports.  

2.  The RO should also request the U.S. 
Postal Department to clarify the nature 
of the veteran's employment capacity 
claimed as "light duty", and whether 
the veteran's weekly employment is on a 
part time basis due to medical 
incapacitation and the specific nature of 
such incapacitation.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should evaluate all the 
veteran's disabilities, including those 
reported earlier which had not been 
previously rated, and assign a percentage 
evaluation for each.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a permanent and total disability rating 
for pension purposes consistent with the 
criteria under 38 U.S.C.A. §s 1402(a)(1), 
1521(a) (West 1991);  38 C.F.R. §§ 
3.321(b)(2), 4.15, 4.16, 4.17, 4.25 
(1998).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The supplemental statement of the 
case should include the provisions of the appropriate 
diagnostic codes under which the RO has rated each of the 
veteran's disabilities, as well as a discussion of the 
average person standard and unemployability standard by which 
a permanent and total disability rating for pension purposes 
may be assigned.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


